Citation Nr: 1708727	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  14-17 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to specially adapted housing and/or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 6, 1958 to February 5, 1961 and from February 24, 1961 to February 28, 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2016, the Veteran appeared at a Travel Board hearing held at the San Antonio, Texas satellite office before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a special home adaptation and/or specially adapted housing. Review of the record reveals that in view of arguments recently advanced by the Veteran, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

A certificate of eligibility for assistance in acquiring specially adapted housing or specially adapted housing may be provided where service connected disabilities cause specified impairment of the eyes, lower extremities, the need for specific assistance in ambulation, or other impairment of function and ambulation.  See 38 U.S.C.A. § 2101; 38 C.F.R. §§ 3.809, 3.809a.

Initially, the Board observes that the Veteran has a current permanent and total combined disability rating. The Veteran is service-connected for diabetic retinopathy, ischemic optic neuropathy, pseudophakia and glaucoma associated with type II diabetes mellitus, rated as 80 percent disabling from November 12, 2015; posttraumatic stress disorder (PTSD), rated as 30 percent disabling from August 19, 2004; type II diabetes mellitus, rated as 20 percent disabling from February 23, 2001; diabetic peripheral neuropathy, left lower extremity associated with type II diabetes mellitus, rated as 10 percent disabling from February 23, 2001; diabetic peripheral neuropathy, right lower extremity associated with type II diabetes mellitus, rated as 10 percent disabling from February 23, 2001; hypertension associated with type II diabetes mellitus, rated as 10 percent disabling from June 27, 2003; osteoarthritis of right hand, with limitation of motion, residual of shrapnel wound, and fracture of right wrist, rated as 10 percent disabling from March 18, 2004; diabetic peripheral neuropathy, right upper extremity associated with type II diabetes mellitus, rated as 10 percent disabling from March 18, 2004; diabetic peripheral neuropathy, left upper extremity associated with type II diabetes mellitus, rated as 10 percent disabling from March 18, 2004; erectile dysfunction associated with type II diabetes mellitus, rated as noncompensable; and scar, right hand, residual shrapnel wound, also rated as noncompensable. He has been rated as 100 percent disabled from November 12, 2015. Also, Individual Unemployability was granted from March 18, 2004 to November 12, 2015. Finally, the Veteran is entitled to special monthly compensation under 38 U.S.C.A. § 1114(k) (West 2014) and 38 C.F.R. § 3.350(a) (2015) on account of loss of use of a creative organ from June 27, 2003.

The Veteran was afforded a VA examination for his eye conditions in March 2016. Visual acuity testing revealed uncorrected distance scores of 20/100 for his right eye and 20/200 for his left eye. Uncorrected near distance testing revealed scores of 20/100, bilaterally. Corrected distance and corrected near scores were 20/40 or better, bilaterally. The examiner noted that the Veteran does not have anatomical loss, light perception only, extremely poor vision or blindness of either eye.

The Veteran was later afforded a VA examination for his type II diabetes mellitus in July 2016. The examiner noted that the Veteran has not had progressive unintentional weight loss and loss of strength attributable to his diabetes mellitus. The examiner also remarked that "EMS was called to transport [the Veteran] to an emergency room to address his severely elevated blood pressure readings but [the Veteran] decided to go against medical advice and declined to go to the ER."

In October 2016, the Veteran testified that he was particularly unhappy with his most recent examinations and challenged the adequacy of the examiners. The Veteran explained that he has a very hard time walking or getting around his house and that several civilian doctors have declared him legally blind. The Veteran also felt that the July 2016 examiner was too concerned about his blood pressure scores and unnecessarily called EMS. Further, he indicated that he has lost a substantial amount of weight and has also lost strength in his extremities. He and his spouse reported that his poor vision precludes him from using a motorized wheelchair.

Importantly, the Board notes that the Veteran submitted a certificate of legal blindness dated December 5, 2016. The doctor who signed the document stated that the Veteran is legally blind due to his diabetic retinopathy. 

In January 2017, the Veteran submitted an additional statement challenging the adequacy of his previous examinations.

As discussed above, the Veteran's most recent and pertinent VA examinations occurred in March and July 2016. However, the Veteran has recently indicated that his examinations of record do not adequately reflect his current symptomatology.  He has further taken issue with the credentials of the examiner, noting that the March 2016 ophthalmologist did not find him to be legally blind, while several civilian doctors have stated that he is in fact legally blind. The Board finds it unclear whether the Veteran meets the requirements for any of the benefits outlined above. Thus, a new VA examination is thereby necessary. See Green v. Derwinski, 1 Vet. App. 121 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain for association with the claims folder all recent medical records of treatment for the Veteran's disabilities, including his service-connected eye condition, diabetic peripheral neuropathy, and osteoarthritis.  All attempts to obtain records should be documented in the claims folder.

2. After all available records have been associated with the claims file, schedule the Veteran for a VA examination(s) to determine his eligibility for specially adapted housing and/or a special home adaptation grant at a VA medical facility. The Veteran's electronic claims files should be made available to and reviewed by the examiner(s). The examination report(s) should reflect that such review was accomplished.

All indicated tests and studies must be performed and all clinical findings should be reported in detail. 

Physical examiners should set out in detail all functional limitations of the extremities caused by service connected disabilities.  This should include findings relevant to ambulation, and the ability to ambulate with or without assistive devices.  If there is impairment consistent with amputation with application of a suitable prosthetic device as to lower extremities, that should clearly be set out.  If there is loss of balance or similar organic impairment demonstrated, that should be set out.  Impairment of upper extremities, to include a similar analysis concerning amputation should also be set out.

Visual examiners should document visual acuity in detail.  Functional limitations should be set out clearly.  Please comment and/or reconcile findings made with the private reports concerning reported legal blindness.

Again, all findings concerning impairment caused by service connected disabilities should be set forth in detail.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claim. If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).



